UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2002 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-32115 ENTERRA ENERGY CORP. (Exact name of registrant as specified in its charter) Alberta, Canada n/a (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 2600, 500  4th Avenue S.W. Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) (Zip Code) 403-263-0262 Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _ X No There were 9,150,622 shares outstanding of the registrants Common Stock without par value as of June 30, 2002. ENTERRA ENERGY CORP. INDEX Page No. PART I  FINANCIAL INFORMATION Item l. Financial Statements (Unaudited): Consolidated Balance Sheets at June 30, 2002 and December 31, 2001 3 Statements of Earnings and Retained Earnings - Three and six months ended June 30, 2002 and 2001 4 Statements of Cash Flows - Three and six months ended June 30, 2002 and 2001 5 Notes to Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis or Plan of Operations 11 PART II  OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Changes in Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits and Reports on Form 8-K 21 Signatures 22 - 2 - PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ENTERRA ENERGY CORP. Consolidated Balance Sheets (Expressed in Canadian dollars) June 30 December 31 2002 2001 (Unaudited) Assets Current assets Cash $77,785 $43,364 Accounts receivable 6,051,868 6,296,639 Prepaid expenses and deposits 598,608 583,058 6,728,261 6,923,061 Property and equipment 68,706,337 73,139,497 Deferred financing charges 622,873 - $76,057,471 $80,062,558 Liabilities Current liabilities Accounts payable and accrued liabilities $3,459,281 $8,989,389 Income taxes payable 89,403 163,103 Note payable (note 2) 550,000 - Bank indebtedness (note 3) 21,131,640 18,408,904 25,230,324 27,561,396 Provision for future abandonment and site restoration costs 780,234 751,088 Future income tax liability 11,397,101 11,159,101 Deferred gain 466,449 761,302 Series 1 preferred shares (note 2) 1,100,296 6,305,586 38,974,404 46,538,473 Shareholders Equity Share capital (note 4) 29,579,063 29,568,263 Retained earnings 7,504,004 3,955,822 37,083,067 33,524,085 $76,057,471 $80,062,558 Approved on behalf of the Board : Reg Greenslade Walter Dawson Director Director See accompanying notes to consolidated financial statements - 3 - ENTERRA ENERGY CORP. Consolidated Statements of Earnings and Retained Earnings Three and Six Months Ended June 30 (Expressed in Canadian dollars) (Unaudited) Three Months June 30 2002 Three Months June 30 2001 Six Months June 30 2002 Six Months June 30 2001 Revenue Oil and gas $5,051,532 $4,670,199 $10,649,552 $8,959,578 Expenses Royalties, net of ARTC 803,889 719,384 1,613,148 1,427,095 Production 1,048,496 1,029,643 2,766,227 2,400,400 General and administrative 550,169 252,666 796,629 509,394 Interest on long-term debt 228,533 102,845 436,656 143,064 Depletion, depreciation and future site restoration 1,800,000 1,068,900 4,090,000 2,017,500 4,431,087 3,173,438 9,702,660 6,497,453 Earnings before the following 620,445 1,496,761 946,892 2,461,125 Restructuring charges - (721,650) - (721,650) Gain on redemption of preferred shares - - 2,905,290 - Earnings before income taxes 620,445 775,111 3,852,182 1,739,475 Income taxes : Current 33,000 760,140 66,000 874,140 Future (reduction) 189,000 (455,456) 238,000 (215,456) 222,000 304,684 304,000 658,684 Net earnings 398,445 470,427 3,458,182 1,080,791 Retained earnings, beginning of period 7,105,559 2,949,131 3,955,822 2,338,767 Retained earnings, end of period $7,504,004 $3,419,558 $7,504,004 $3,419,558 Earnings per share : Basic $ 0.04 $ 0.08 $ 0.39 $0.19 Diluted $ 0.04 $ 0.08 $ 0.39 $0.19 See accompanying notes to consolidated financial statements - 4 - ENTERRA ENERGY CORP. Consolidated Statements of Cash Flows Three and Six Months Ended June 30 (Expressed in Canadian dollars) (Unaudited) Three Months June 30 2002 Three Months June 30 2001 Six Months June 30 2002 Six Months June 30 2001 Cash provided by (used in) : Operations Net earnings $398,445 $470,427 $3,548,182 $1,080,791 Add non-cash items : Depletion and depreciation 1,800,000 1,068,900 4,090,000 2,017,500 Future income taxes (reduction) 189,000 (455,456) 238,000 (215,456) Deferred gain - - - 1,680,031 Amortization of deferred gain (146,929 (288,493) (294,853) (478,144) Gain on redemption of preferred shares - - (2,905,290) - Funds from operations 2,240,516 795,378 4,676,039 4,084,722 Net change in non-cash working capital items : Accounts receivable 1,050,120 82,326 244,771 783,678 Prepaid expenses 68,969 9,423 (15,550) (21,927) Accounts payable and accrued liabilities (5,362,651) (707,555) (5,530,108) (3,228,351) Income taxes payable (31,990) (556,031) (73,700) (442,031) (2,035,036) (376,459) (698,548) 1,176,091 Financing Bank indebtedness (11,910) 4,165,000 2,722,736 2,197,000 Deferred financing charges (383,873) - (622,873) - Issue of common shares, net of issue costs 10,800 (62,522) 10,800 6,206,506 Issue of preferred shares - 5,205,290 - 5,205,290 (384,983) 9,307,768 2,110,663 13,608,796 Investing Capital assets additions (2,775,152) (1,993,002) (5,573,840) (7,844,067) Investments - (6,917,673) - (6,917,673) Proceeds on disposal of property and equipment 5,,225,344 - 5,957,000 - Redemption of preferred shares - - (1,750,000) - Future abandonment and site restoration costs (2,354) (5,328) (10,854) (5,328) 2,447,838 (8,916,003) (1,377,694) (14,767,068) Increase in cash 27,819 15,306 34,421 17,819 Cash, beginning of period 49,966 3,956 43,364 1,443 Cash, end of period $77,785 $19,262 $77,785 $19,262 Funds from operations per share : Basic $0.24 $0.15 $0.51 $ 0.73 Future $0.24 $0.15 $0.51 $ 0.73 During the six and three months ended June 30, 2002 the Company paid respectively $436,656 and $228,533 (2001 -$143,064 and $102,845) of interest on long-term debt See accompanying notes to consolidated financial statements - 5 - Enterra energy corp. Notes to Consolidated Financial Statements For the Three and Six Months ended June 30, 2002 and 2001 (Unaudited) The interim consolidated financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles. The interim consolidated financial statements have been prepared following the same accounting policies and methods used in preparing the consolidated financial statements for the fiscal year ended December 31, 2001, except as described below, and should be read in conjunction with those statements. The other disclosures below are incremental to those reflected in the annual statements. 1. Changes in accounting policies : (a) Capital assets : As disclosed in the December 31, 2001 financial statements, the Company has changed its method of accounting for petroleum and natural gas properties from the "successful efforts" method to the "full cost" method. The full cost method has been adopted retroactively and prior financial statements have been restated. There was no impact of this change on the consolidated statements of earnings and retained earnings for the three and six months ended June 30, 2002. (b) Stock-based compensation : Effective January 1, 2002 the Company prospectively adopted the new recommendations of the CICA with respect to the accounting for stock-based compensation and other stock-based payments. In accordance with the new standard, the Company elected to continue its policy that no compensation is recorded on the granting of employee stock options and consideration paid on the exercise of such options is recorded as share capital. In addition, the new standard requires a fair value based method of accounting for other stock-based payments. Had compensation expense for the Companys stock-based compensation plan been determined based on the fair value at the grant dates for awards under the plan after January 1, 2002, the Companys net earnings and earnings per share would not have been materially different than those reported. 2. Series 1 preferred shares : On March 26, 2002 the Company purchased 6,123,870 of its Series 1 preferred shares for $2.3 million, resulting in a gain on redemption of $2,905,290. The purchase was paid for with cash of $1,750,000 and a note payable of $550,000. The note payable bears no interest and is due December 31, 2002. As at March 31, 2002 there were 1,294,466 Series 1 preferred shares outstanding. These shares are non-voting. They are transferable. Holders of these shares are not entitled to receive any dividends until the first anniversary of the date of issue. These shares are redeemable at any time by the Company for $0.85 per share. Holders of these shares may require the Company to redeem all or any of these shares, at $0.85 per share, at any time following the first anniversary of the date of issue (August 16, 2001). There is no market for these shares and none is expected to develop. - 6 - Subsequent to June 30, 2002 Enterra settled the $550,000 note payable for $325,000, resulting in a gain of $225,000. 3. Bank indebtedness : Bank indebtedness represents the outstanding balance under a line of credit of $24,000,000 with the Alberta Treasury Branches. Drawings bear interest at 0.25% above the banks prime lending rate. Security is provided by a first charge over all of the Companys assets. The balance is repayable on demand. While the loan is due on demand, the Company is not subject to scheduled repayments. This loan was classified as a long-term liability in the December 31, 2001 financial statements. However, effective for fiscal periods commencing January 1, 2002, the Company adopted the new CICA recommendation regarding Balance Sheet Classification of Callable Debt Obligations and Debt Obligations Expected to be Refinanced. All borrowings where the lender has a right to demand repayment within twelve months are required to be classified as current liabilities. The impact of this change has been to increase current liabilities by the amount of any such borrowings then in place. At June 30, 2002 this change has increased current liabilities by $21,131,640 and reduced long-term debt by a corresponding amount. 4. Share Capital : (a) Issued : Number of common shares Amount Balance, December 31, 2001 9,150,622 $ 29,568,263 Issued on exercise of options 23,008 85,115 Shares repurchased (23,008) (74,315) Balance, June 30, 2002 9,150,622 $ 29,579,063 (b) Options : Number of Options Weighted-average exercise price Outstanding at December 31, 2001 800,000 $4.00 Options granted 154,000 $4.60 Options exercised (23,008) ($3.70) Options cancelled (108,786) ($4.00) Outstanding at June 30, 2002 822,206 $4.09 - 7 - (c) Warrants : On March 28, 2002 the Company agreed to issue 400,000 share purchase warrants to an arms length U.S.-based consulting firm in connection with a potential debt financing in the United States. The warrants are to have a two-year term and are subject to different pricing (100,000 warrants at US$2.60, 100,000 at US$3.30 and 200,000 at US$4.00). The US$2.60 warrants are to vest upon the execution of a non-binding letter of intent relating to the proposed financing. The US$3.30 and US$4.00 warrants are to vest only on the successful closing and funding of the proposed financing. - 8 - SUMMARY CONSOLIDATED FINANCIAL DATA The following table presents a summary of our consolidated statement of operations derived from our financial statements for the three and six months ended June 30, 2002 and 2001. The monetary amounts in the table are based on Canadian GAAP. All data presented below should be read in conjunction with the "Managements Discussion and Analysis of Financial Condition and Results of Operations" and our financial statements and accompanying notes included elsewhere in this Form 10-QSB. Consolidated statements of operations data: (In thousands, except per share data) Three Months Ended June 30 Three Months Ended June 30 Six Months Ended June 30 Six Months Ended June 30 2002 2001 2002 2001 C$ C$ C$ C$ Net revenue $ 5,052 $ 4,670 $ 10,650 $ 8,958 Royalties, net of ARTC 804 719 1,613 1,427 Production expenses 1,048 1,030 2,766 2,400 General and administrative expenses 550 253 797 509 Interest 229 103 437 143 Depreciation and depletion 1,800 1,069 4,090 2,018 4,431 3,174 2,923 6,497 Earnings from operations $ 621 $ 1,496 $ 947 $ 2,461 Net earnings for the year $ 398 $ 470 $ 3,548 $ 1,081 Basic earnings per share $ 0.04 $ 0.08 $ 0.39 $ 0.19 The following table indicates a summary of our consolidated balance sheets as of June 30, 2002 and December 31, 2001. The monetary amounts in the table are based on Canadian GAAP. Consolidated balance sheet data: (In thousands) June 30 December 31 2002 2001 C$ C$ Cash and short term investments $ 78 $ 43 Accounts receivable and prepaids 6,650 6,880 Capital assets 68,706 73,139 Total assets 76,057 80,063 Total shareholders equity 37,083 33,524 - 9 - Exchange Rate Information We publish our consolidated financial statements in Canadian dollars. In this annual report, except where otherwise indicated, all dollar amounts are stated in Canadian dollars. References to "$" or "C$" are to Canadian dollars and references to "US$" are to U.S. dollars. The following table sets forth for each period indicated the period end exchange rates for conversion of U.S. dollars to Canadian dollars, the average exchange rates on the last day of each month during such period and the high and low exchange rates during such period. These rates are based on the noon buying rate in New York City, expressed in U.S. dollars, for cable transfers in Canadian dollars as certified for customs purposes by the Federal Reserve Bank of New York. The exchange rates are presented as Canadian dollars per $1.00. June 30 June 30 December 31 2002 2001 2001 End of period 0.65867 0.66072 0.62869 Average for the three months ended 0.64368 0.64893 N/A High during the three months ended 0.66560 0.66230 N/A Low during the three months ended 0.62390 0.63160 N/A Average for the six months ended 0.63557 0.65202 N/A High during the six months ended 0.66560 0.67140 N/A Low during the six months ended 0.61750 0.63160 N/A - 10 - ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our results of operations and financial condition should be read in conjunction with the financial statements and other financial information included in this annual report. The statements that relate to matters that are not historical facts are "forward-looking statements". Words such as "anticipate", "believe", "expect", "plan", "intend", "estimate", "project", "will", "should" "could", "may", "predict" and similar expressions are intended to identify forward-looking statements. Future events and actual results may differ materially from the results set forth in or implied in the forward-looking statements. Factors that might cause such a difference such as those discussed under "Risk factors" and elsewhere, include: fluctuations in worldwide prices of oil and natural gas and demand for oil and natural gas; fluctuations in levels of oil and gas exploration and development activities; the existence of competitors, technological changes and developments in the industry; the existence of operating risks and hazards inherent in the industry, such as blowouts, oil spills, fires, adverse weather, natural disasters, injury to third parties, oil spills and other environmental damages; the existence of regulatory uncertainties; possible insufficient liquidity to meet the Companys expansion plans; and general economic conditions. The following discussion is to inform you about our financial conditions, liquidity and capital resources as of June 30, 2002 and December 31, 2001 and the results of operations for the three and six months ended June 30, 2002 and 2001. The information is expressed in Canadian dollars. Three and Six Months Ended June 30, 2002 Compared to Three and Six Months Ended June 30, 2001 Financial Condition, Liquidity and Capital Resources At June 30, 2002 Enterras working capital was a deficit of $18.5 million (December 31, 2001 - $2.2 million). Included as part of current liabilities at June 30, 2002 is bank debt of $21.1 million (December 31, 2001 - NIL). The Companys bank debt now appears on our balance sheet as a current liability. This same bank debt was classified as a long-term liability at December 31, 2001. Nothing has changed with the nature or the terms of our banking arrangement with our lender. The reclassification of our bank debt from long-term liability to current liability is the result of new Canadian accounting rules which came into effect January 1, 2002. These rules specify that all borrowings where, among other things, the lender has a right to demand repayment within 12 months (which is the case with our revolving production facility) are to be classified as current liabilities. We are not subject to principal repayments under our banking arrangement. Other than the in the event of a default or a breach of covenants, our lender has advised us that no principal payments are required in 2002. Since January 1, 2002 the Canadian GAAP rules mirror the U.S. GAAP rules: the calculation and presentation of working capital is now consistent under both Canadian and U.S. GAAP. - 11 - Cash flow from operations for the three months ended June 30, 2002 was $2.2 million (2001 - $795,378) for a 182% increase. Cash flow from operations for the six months ended June 30, 2002 was $4.7 million (2001 - $4.1 million) for a 14% increase. In both cases, the increase is the result of the additional production gained with the Big
